CULLINAN, J.
The defendant building contractor is charged by the plaintiffs with having breached a construction contract through abandonment of the enterprise. The result, say the plaintiffs, was a substantial increase in the cost of constructing their house at North Haven.
It is claimed by the plaintiffs that they agreed with the defendant to permit him to erect a dwelling at an agreed price of $6,580. When approximately 80 per cent of the construction had been completed, the defendant is alleged to have withdrawn from the scene, at the same time removing workmen, tools, and equipment. Thereafter, it became necessary for the plaintiffs to employ a substitute contractor who completed the building at an alleged total cost of $8,089.31. *210an excess of $1,509.31 beyond the agreed price. It is this excess sum which the plaintiffs seek in the pending action.
To the complaint, the defendant has addressed his motion for more specific statement requesting that the plaintiffs detail the portions of the house which were unfinished when the defendant abandoned the contract; the manner in which the excess cost was incurred; and a break-down of the total payment of $8,089.31, indicating the amount paid to the defendant as well as the amount paid to the substitute contractor.
The complaint puts the defendant on notice of the facts which the plaintiffs propose to prove in support of their cause of action. The instant motion virtually seeks the evidence which the plaintiffs will offer in proof of the facts alleged. If the plaintiffs were required to furnish the information demanded, they might be unfairly restricted in proof upon trial. Sagnella vs. Central Manufacturers’ Mutual Ins. Co., 4 Conn. Sup. 376.
The motion is denied.